The only question brought up for review is as to the time that interest should be allowed upon the plaintiff's claim. It would be exceedingly difficult for the comptroller of a large city to look up claimants or their heirs or assigns and tender payment as their claims matured and became due. If interest at six per cent is chargeable from the date of the maturity of claims many persons might refrain from presenting them during the period permitted by the Statute of Limitations. The allowing of interest from such maturity would afford a safe and profitable investment which might become very attractive to many and induce them to buy up claims for the purpose of holding them for the interest. This would impose a burden upon the city that it ought not to bear.
The better and more just way is to follow the rule laid down inTaylor v. Mayor, etc., of N.Y. (67 N.Y. 87, 94) *Page 299 
and Sweeny v. City of New York (173 N.Y. 414) and award interest on claims only after the demand of payment has been made.
The judgment appealed from should be affirmed, with costs.
PARKER, Ch. J., GRAY, HAIGHT, MARTIN, VANN, CULLEN and WERNER, JJ., concur.
Judgment affirmed.